UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6107



LEE ALLEN KETCHUM,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; ERNEST R.
SUTTON, Superintendent; MICHAEL F. EASLEY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-98-348-1)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lee Allen Ketchum, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lee Allen Ketchum appeals the district court’s order granting

Respondents’ motion for summary judgment and dismissing his peti-

tion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

Ketchum v. Attorney General of North Carolina, No. CA-98-348-1

(M.D.N.C. Dec. 16, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2